Motion for leave to appeal and for a stay denied. Although the opinion of the Appellate Division unnecessarily and perhaps improperly mingled references to matters confined to witness impeachment with evidence received in chief by the referee, this is not sufficient to warrant granting leave to appeal. Substantively the determination is invulnerable and movant raises no significant issue of law meriting leave within this court’s limited power of review. (Judiciary Law, § 90, subds. 2, 8; see Cohen and Karger, Powers of the New York Court of Appeals, pp. 452-453.)
Motions by (a) Upstate Trial Attorneys Association, Inc. for leave to file briefs amicus curiae, and (b) by New York State Trial Lawyers Association, Inc. for leave to file a brief and to argue amicus curiae, denied. (210 East 68th St. Corp. v. City Rent Agency, 34 N Y 2d 552.)
On the court’s own motion, appeal taken as of right dismissed, without costs, upon the ground that no substantial constitutional question is directly involved.